 Fill in this information to identify the case:
 Debtor name Even Stevens Utah, LLC
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                          Check if this is an

 Case number (if known):                2:19-bk-03237                                                                                                 amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Cintas Corporation                                              cleaning supplies                                                                                        $13,420.41
 800 Cintas
 Boulevard, PO Box
 625737
 Cincinnati, OH
 45262-5737
 Copperfield Media                                               Marketing                                                                                                  $5,000.00
 248 South Main
 Street
 Salt Lake City, UT
 84101
 Cravings Gourmet                                                Bakery vendor                                                                                            $23,365.80
 Bakery & Cafe
 2300 Santa Clara
 Drive
 Santa Clara, UT
 84765
 Design Blue                                                     design for new                                                                                             $5,359.15
 947 SW Broadway                                                 stores
 Portland, OR 97205
 DocuMart                                                        Marketing print                                                                                          $20,074.60
 1615 W 2200 S , STE                                             materials
 C
 Salt Lake City, UT
 84119
 Dominion Energy                                                 Utility Services                                                                                           $5,616.85
 PO Box 45360
 Salt Lake City, UT
 84145
 DRMH, LLC                                                       unpaid rent                                                                                              $12,075.00
 PO Box 65727
 Salt Lake City, UT
 84165
 Fourth East                                                     Rent                                                                                                       $5,632.80
 Properties, LLC
 1831 Connor St.
 Salt Lake City, UT
 84108

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case 2:19-bk-03237-DPC                               Doc 16 Filed 04/12/19 Entered 04/12/19 15:55:55                                               Desc
                                                                      Main Document    Page 1 of 3
 Debtor    Even Stevens Utah, LLC                                                                             Case number (if known)         2:19-bk-03237
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                                941 liability                                                                                          $253,325.43
 Service
 Bankruptcy and
 Collection
 Enforcement
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 La Barba Coffee                                                 Coffee vendor                                                                                            $11,642.05
 3340 S 300 W
 Salt Lake City, UT
 84115
 Mason Lands, LLC                                                Rent                                                                                                       $4,143.95
 1831 Connor St.
 Salt Lake City, UT
 84108
 Renegade Oil                                                    Grease trap                                                                                                $9,115.00
 1141 S 3200 W                                                   cleaning service
 Salt Lake City, UT
 84104
 Skyline JSY, LLC                                                Rent                                                                                                       $7,799.67
 1906 North Skyline
 Dr
 Orem, UT 84097
 Strategic                                                       IT services                                                                                              $44,024.53
 Technology
 1103 S. Orem Blvd.
 Orem, UT 84058
 Swire                                                           beverage syrup                                                                                           $52,612.32
 PO Box 413121                                                   vendor
 Salt Lake City, UT
 84141
 Sysco                                                           Food vendor                                                                                            $380,498.82
 Intermountain Inc.
 9494 South
 Prosperity Rd.
 West Jordan, UT
 84081
 Utah Tax                                                        Sales tax                                                                                              $109,151.05
 Commission
 210 N. 1950 West
 Attn: Bankruptcy
 Unit
 Salt Lake City, UT
 84134
 Utah Tax                                                        withholding taxes                                                                                        $43,003.21
 Commission
 210 N. 1950 West
 Attn: Bankruptcy
 Unit
 Salt Lake City, UT
 84134


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case 2:19-bk-03237-DPC                               Doc 16 Filed 04/12/19 Entered 04/12/19 15:55:55                                               Desc
                                                                      Main Document    Page 2 of 3
 Debtor    Even Stevens Utah, LLC                                                                             Case number (if known)         2:19-bk-03237
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Utah Tax                                                        Restaurant tax                                                                                           $20,057.81
 Commission
 210 N. 1950 West
 Attn: Bankruptcy
 Unit
 Salt Lake City, UT
 84134
 Washington County                                               taxes                                                                                                    $12,677.90
 Treasurer
 197 E Tabernacle
 Saint George, UT
 84770




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case 2:19-bk-03237-DPC                               Doc 16 Filed 04/12/19 Entered 04/12/19 15:55:55                                               Desc
                                                                      Main Document    Page 3 of 3
